     Case 2:19-cv-00750-RSWL-SS Document 28 Filed 03/08/19 Page 1 of 3 Page ID #:298



      Genie Harrison, SBN 163641
 1
      Amber Phillips, SBN 280107
 2    Mary Olszewska, SBN 268710
      GENIE HARRISON LAW FIRM, APC
 3    523 W. 6th Street, Suite 707
      Los Angeles, CA 90014
 4
      T: (213) 805-5301 F: (213) 805-5306
 5    genie@genieharrisonlaw.com
      amber@genieharrisonlaw.com
 6    mary@genieharrisonlaw.com

 7    Attorneys for PLAINTIFF

 8                                UNITED STATES DISTRICT COURT

 9                               CENTRAL DISTRICT OF CALIFORNIA

10
                                            )   Case No.: 2:19-CV-00750-RSWL (SSx)
11    JOHN DOE, an individual,              )
                                            )
            vs.                             )   PLAINTIFF’S NOTICE OF ERRATA RE
12
                                            )   PLAINTIFF’S AMENDED*
13                                          )   NOTICE OF HEARING RE MOTION
      KEVIN SPACEY FOWLER, an individual    )   FOR LEAVE TO PROCEED
14                                          )   ANONYMOUSLY
                   Defendant.               )
15                                          )
                                            )   *Rescheduled per agreement between the
16                                          )   parties
                                            )
17                                          )
                                            )   [Fed. R. Civ. Pro. 10(a) and other applicable
                                            )   law]
18
                                            )
19                                          )   Date: April 16, 2019
                                            )   Time: 10:00 A.M.
20                                          )
                                            )   Suite: TBD
21                                          )
                                            )
22                                          )
                                            )
23                                          )
                                            )
24                                          )
                                            )
25                                          )

26    ///

27    ///

28    ///



       PLAINTIFF’S NOTICE OF ERRATA RE PLAINTIFF’S AMENDED NOTICE OF HEARING
                    RE MOTION FOR LEAVE TO PROCEED ANONYMOUSLY
                                        1 of 2
     Case 2:19-cv-00750-RSWL-SS Document 28 Filed 03/08/19 Page 2 of 3 Page ID #:299




 1    TO THE COURT, ALL INTERESTED PARTIES AND TO THEIR COUNSEL OF RECORD:
 2           PLEASE TAKE NOTICE that on March 1, 2019, Plaintiff John Doe (“Plaintiff”) filed his
 3    Notice of Motion and Motion for Leave to Proceed Anonymously [D.E. 19]. Plaintiff unintentionally,
 4    erroneously filed an amended notice of motion – noticing the hearing for April 16, 2019 -- instead of
 5    filing a stipulation and order to continue the motion to April 16, 2019 as required by the Court. Plaintiff
 6    hereby submits a Notice of Errata Re Plaintiff’s Amended Notice of Hearing of Motion and Motion for
 7    leave to proceed anonymously (“Errata Notice”), a stipulation to continue the hearing on Plaintiff’s
 8    Motion for Leave to Proceed Anonymously to April 16, 2019, and a proposed order. The parties agreed
 9    to have the subject motion heard on April 16, 2019 and the corresponding opposition and reply due
10    based upon the April 16, 2019 hearing date.
11
12    DATED: March 8, 2019                          Genie Harrison Law Firm, APC

13
14
                                                    By: ___________________________________
15                                                      Genie Harrison, Esq.
                                                        Mary Olszewska, Esq.
16                                                      Amber Phillips, Esq.
                                                        Attorneys for PLAINTIFF JOHN DOE
17
18
19
20
21
22
23
24
25
26
27
28


       PLAINTIFF’S NOTICE OF ERRATA RE PLAINTIFF’S AMENDED NOTICE OF HEARING
                    RE MOTION FOR LEAVE TO PROCEED ANONYMOUSLY
                                        2 of 2
     Case 2:19-cv-00750-RSWL-SS Document 28 Filed 03/08/19 Page 3 of 3 Page ID #:300




 1                                             PROOF OF SERVICE
 2    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3
      I am a resident of the aforesaid county, State of California; I am over the age of 18 years and not a party
 4    to the within action; my business address is 523 West 6th Street, Suite 707, Los Angeles, California
 5    90014.

 6           On March 8, 2019, I caused the service of the following document described as:

 7     PLAINTIFF’S NOTICE OF ERRATA RE PLAINTIFF’S AMENDED* NOTICE OF HEARING
                    RE MOTION FOR LEAVE TO PROCEED ANONYMOUSLY
 8
 9    on all interested parties in this action through service by SERVED BY CM/ECF.

10           I hereby certify that, on March 7, 2019, I electronically filed the foregoing with the Clerk of
11    Court using the CM/ECF system.

12
              The filing of the foregoing document will send copies to the following CM/ECF participants who
13    are currently on the list to receive e-mail notices for this case:
14
             Genie@genieharrisonlaw.com
15           Mary@genieharrisonlaw.com
             jkeller@kelleranderle.com
16
             cscolnick@kelleranderle.com
17           jbarron@kelleranderle.com
18
19     I declare under penalty of perjury under the laws of the State of California that the foregoing is true and
      correct.
20
21
22                                                          Michelle Patino-Patroni
23
24
25
26
27
28


                                               PROOF OF SERVICE
                                                     1 of 1
